ACCEPTED
                                                                          06-15-00023-CR
                                                                SIXTH COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                     2/25/2015 7:11:26 PM
                                                                          DEBBIE AUTREY
                                                                                   CLERK


           SIXTH COURT OF APPEALS
                                                          FILED IN
                                                   6th COURT OF APPEALS
                         06-15-00023-CR              TEXARKANA, TEXAS
                                                   2/26/2015 9:23:00 AM
                                                       DEBBIE AUTREY
                Jessica Boyett, Appellant                  Clerk


                           v.
                State of Texas, Appellee

           On Appeal from the 6th Judicial District Court
                      Lamar County, Texas
                       Cause Number 25506



        Appearance of Kristin R. Brown as
           Counsel for Jessica Boyett


Kristin R. Brown
The Law Office of Kristin R. Brown, PLLC
18208 Preston Road, Suite D9375
Dallas, Texas 75252
Phone: 214-446-3909
Fax: 214-481-4868
Email: kbrown@idefenddfw.com
Texas Bar No. 24081458
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Kristin R. Brown enters this appearance of counsel for Appellant Jessica

Boyett. Counsel gives notice to the Court and the State that all communications

intended for Appellant should be sent directly to Counsel.

                                      Prayer

      Appellant prays that the Court enter Kristin R. Brown as counsel for

Appellant.

                                      Respectfully submitted,

                                      The Law Office of Kristin R. Brown, PLLC
                                      18208 Preston Road, Suite D9375
                                      Dallas, Texas 75252
                                      Phone: 214-446-3909
                                      Fax: 214-481-4868
                                      kbrown@idefenddfw.com

                                      /s/ Kristin R. Brown
                                      ________________________
                                      By: Kristin R. Brown
                                             Texas Bar No. 24081458
                                             Attorney for Appellant




                                     Page 2 of 3
                            Certificate of Service

     This certifies that on February 25, 2015, a true and correct copy of this
document was served on Gary Young of the District Attorney’s Office, Lamar
County, by email to gyoung@co.lamar.tx.us.




                                   /s/ Kristin R. Brown
                                   Kristin R. Brown




                                  Page 3 of 3